Title: James Madison to William Allen, 20 November 1833
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Novr. 20. -33
                            
                        
                        I return the note you obligingly forwarded signed & the blank for the sum filled. The blanks for the
                            dates are left to be filled by yourself. I shall have occasion to draw on the Bank in a few days, and it will be
                            convenient, for me to have the money deposited without delay to subject to the usual Checks, of wch. I should be glad to
                            receive 2 or 3, if in print. I am giving you much trouble for Which I tender an apology, with my respects &
                            salutations.
                        
                            
                                
                            
                        
                    